Citation Nr: 0003102	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an increased rating for service-connected 
painful left great toe with fracture of the tibial sesamoid, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty from August 1993 to 
February 1996.

This appeal arises from a March 1996, Department of Veterans 
Affairs Regional Office, San Juan, Puerto Rico (VARO) rating 
decision, which, in pertinent part, denied the appellant 
entitlement to an increased rating for his service-connected 
painful left great toe with fracture of the tibial sesamoid, 
evaluated as 10 percent disabling.  VARO subsequently granted 
the appellant an increased rating from 10 to 30 percent for 
his service-connected painful left great toe in an April 1997 
rating decision.

Prior to the mailing of notice to the appellant that his 
appeal had been certified and transferred to the Board, 
additional VA treatment records relevant to his appeal for an 
increased rating were timely received at VARO and associated 
with his claims folder.  Some of these treatment records were 
duplicates of records already in the claims file but others, 
dated in 1997 and 1998, were not duplicates and had not been 
reviewed by VARO previously.  However, VARO did not review 
this evidence relative to the veteran's appeal and render a 
decision on it.  Thus, pursuant to 38 C.F.R. §§ 19.37(a), 
19.31 (1999), this additional evidence must be referred to 
VARO for review and disposition.

This issue is therefore REMANDED to VARO for the following 
action:

VARO should complete the readjudicate the 
issue on appeal with consideration of the 
evidence in its entirety including the 
additional evidence noted above, and if 
VARO continues to deny the appellant's 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




